Citation Nr: 0637357	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1963 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In May 2006, the veteran testified before the undersigned 
then Acting Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
service, and the claimed in-service stressors have not been 
verified by service records or credible supporting evidence 
from other sources to support a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006). 


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice by letters, dated in June 2001, 
January 2005, and April 2006.  In the June 2001 letter, the 
veteran was asked to submit information regarding stressful 
events during service that gave rise to his PTSD.  He was 
asked to identify providers of psychiatric or emotional care 
and advised to use enclosed release of information forms if 
he wanted VA to request treatment records.  

In the January 2005 letter, the veteran was further informed 
of the type of evidence needed to substantiate his claim for 
service connection, that is, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was notified that VA would obtain 
service medical records, VA records and records of other 
Federal agencies, and that he could submit private medical 
records or with his authorization, VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim.  

The letter, dated in April 2006, provided the veteran notice 
regarding assignment of disability ratings and given 
additional notice regarding assignment of an effective date.

To the extent that the VCAA notice did not comply with the 
requirement that the notice must precede the adjudication, 
the action of the RO described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence and to address the issue at a hearing, which he has 
done.  For these reasons, the veteran has not been prejudiced 
by the timing of the VCAA notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical 
examination is unnecessary with respect to the veteran's 
claimed PTSD because there is no evidence of record verifying 
the veteran's account that he engaged in combat with the 
enemy or verifying his claimed in-service stressors, and 
thus, no competent evidence associating his claimed 
disability with service.    

Additionally, VA has exhausted efforts to obtain evidence to 
verify the veteran's claimed in-service stressors.  In the 
June 2001 letter, the RO requested that the veteran provide 
dates and places of events that the veteran found stressful 
during service.  The veteran replied in June 2001, but was 
unable to provide dates with any specificity, stating that he 
was in Vietnam in either 1966 or 1967, and providing no more 
detail as to when the alleged stressors occurred.  

In a November 2002 letter, the RO requested that the veteran 
provide the dates, including month, day and year, during 
which the veteran allegedly engaged in search and destroy 
missions and came under mortar attacks in Vietnam.  He did 
not respond to this request.  

In January 2005, the RO again requested that the veteran 
provide the dates that he was in Vietnam.  As the veteran had 
alleged that he received the Combat Infantryman Badge, 
indicative of combat with the enemy, the RO asked the veteran 
for evidence in support of his receipt of the Combat 
Infantryman Badge.  Also, as the veteran had indicated that 
he was assigned to the 25th infantry during service in 
Vietnam, and no evidence of record corroborated such 
assignment, the RO requested that the veteran provide 
evidence of that duty assignment.  The veteran did not 
provide the requested evidence. 

During the May 2006 hearing, the veteran was asked if he 
could identify the month that the alleged stressors occurred.  
The veteran testified that he was unable to do so.  

Requests were made by the RO to the National Personnel 
Records Center in June 2001 and January 2005 for records 
related to the veteran's service to include records that the 
veteran engaged in combat during service in Vietnam.  
Responses in December 2001 and February 2005 included the 
available records and an explanation that standard source 
documents were not available.  These records did not contain 
any information as to his duty assignment in Vietnam or any 
other information regarding his service in Vietnam.

The veteran has been unable to provide information regarding 
his stressors with enough specificity for further 
development.  Request for stressor verification from the U.S. 
Joint Services Records Research Center (JSRRC) require a time 
window of no more than 2 months.  See M21-1, Part III, 
5.14(c).  The veteran was asked to provide time specific 
information on three occasions and was unsure of the year in 
which the claimed events occurred.  Because the veteran has 
shown that he cannot specify a narrower time frame, any 
further efforts at development would be futile and are thus 
not indicated.  See 38 U.S.C.A. § 5103A; see also Dela Cruz 
v. Prinicipi, 15 Vet. App. 143,149 (2001) (the Secretary is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  All obtainable service medical 
records and service personnel records have been obtained.  As 
the veteran has not identified any additional evidence and as 
there are no outstanding records to obtain, the Board finds 
the duty to assist has been fulfilled.

REASONS AND BASES FOR FINDINGS AND CONCLUSION
Factual Background

The veteran filed his claim for service connection for PTSD 
in March 2001.  He contends that he suffers from PTSD as a 
result of combat related stressors that occurred during his 
service in Vietnam.  From letters received from the veteran 
over the course of the appeal, his testimony at the May 2006 
Board hearing, and VA outpatient treatment records, he has 
provided an account of the alleged stressors, consisting of 
seeing fellow soldiers killed in action.

In a November 1997 statement, the veteran stated that he 
served in Chu Chi Province in 1968, that he was diagnosed 
with lesions on his body and medically evacuated to a medical 
unit in Ben Hoi and then to Walter Reed Army Medical Center.  

In a February 1998 VA report of a General Medical 
Examination, the veteran stated the he served in Vietnam in 
1966 and 1967 with the 1st Battalion, 25th Infantry.  

In a June 2001 letter, the veteran stated that he was 
stationed in Vietnam in the 1st Battalion, 25th Infantry in 
either 1966 or 1967.  He claims to have engaged in a number 
of fire fights, that he received fire from a 105 millimeter 
howitzer, and that he now has nightmares of his buddies being 
shot.  

In a December 2002 statement, the veteran asserted that he 
traveled from Munich, Germany to serve with the 25th Infantry 
Division in Vietnam.  He stated that his staff sergeant was 
killed in action.  He recalls being in an Army medical 
evacuation center in Ben Hoi and then transferred to Walter 
Reed, where a colonel presented him with his Vietnam medals, 
including a Combat Infantryman Badge.  

VA records disclose that in March 2001 the veteran reported 
that his duties in Vietnam included search and destroy 
missions and duty as a tunnel rat.  He reported that on one 
occasion his unit was overrun and he was one of only three 
men that survived.  In April 2001, he reported that in the 
incident in which all but three of the men of his unit were 
killed, he was shot and medically evacuated.  In June 2001, 
he stated that his combat duties in Vietnam included search 
and destroy missions.  Other VA records essentially repeat 
this statement as well as the statements contained in the 
previously communications from the veteran.  

During the May 2006 Board hearing, the veteran testified that 
his sergeant in Vietnam was killed.  He also testified that 
he saw a friend killed by a mine explosion and that his 
service in Vietnam was with C Company, 25th Infantry during 
1964 and 1965.

Reponses from the NPRC in December 2001 and February 2005 
include all available service records.  Service medical 
records are absent for all but the veteran's initial 
enlistment and separation reports of physical examination and 
medical history when he served in the Army Reserves in 1978 
and 1979.  The report of medical history, signed by the 
veteran in June 1978, indicates that he had never been a 
patient in any hospital or clinic.  Administrative records 
show that the veteran was in Germany during the period from 
October 1964 to December 1965.  Other records show service at 
Fort Bliss Texas in December 1967, and in February, March, 
and June 1968.  None of the personnel or medical records 
contain any information as to the dates or units of his 
service in Vietnam.  

VA records show numerous diagnoses for mental disorders, 
including diagnoses for PTSD.  There is no detailed diagnosis 
for PTSD that explains what stressors the PTSD diagnoses were 
specifically linked to. 

The DD 214 for the period of service from October 1963 to 
June 1965 shows that the veteran served in Europe and his 
last duty station was HHC (Headquarters and Headquarters 
Company) 3rd Battalion, 19th Infantry.  Awards and 
decorations listed on this DD 214 do not indicated any of the 
awards associated with combat or with service in Vietnam.  
His specialty was light weapons infantryman.

The DD 214 for the period of service from June 1965 to June 
1968 shows 9 months and 24 days of service in Vietnam.  
Awards and decorations included the Vietnam Service Medal 
with 1 Bronze Service Star, the National Defense Service 
Medal, the Good Conduct Medal, the Marksman Rifle, and the 
Republic of Vietnam Campaign Medal with Device.  His 
specialty was stock control and accounting specialist.

The veteran has also submitted a Brief History of the 25th 
Infantry Division, obtained from an internet site.  This 
history indicates that the 25th Infantry was in Vietnam, 
including Chu Chi during the period of the veteran's service. 

Analysis

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  38 C.F.R. § 4.130 (2006), see also 
Cohen v. Brown.  This case turns on the second element, 
credible evidence supporting the occurrence of an in-service 
stressor.

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1); see also 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined, through 
military citation of other supportive evidence, that a 
veteran engaged in combat with the enemy, the veteran's lay 
testimony regarding the reported stressor must be accepted as 
conclusive evidence as to the actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

In contrast, where a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the  veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App.  70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). 

In this case, evidence is insufficient to establish that the 
veteran engaged in combat with the enemy.  The veteran's DD 
214 for the period of June 1965 to June 1968 shows 9 months 
and 24 days of foreign service in Vietnam, but does not show 
that the veteran has been awarded any of the medals or awards 
that are indicative of engaging in combat with the enemy.  
Nor is there any objective evidence that the veteran served 
with the 25th Infantry during his service in Vietnam or that 
he engaged in combat with the enemy during service in 
Vietnam.  The only assignment to an infantry division 
corroborated by objective evidence, the veteran's DD 214 for 
the period October 1963 to June 1965, establishes that the 
veteran was attached to the HHC 3d Battalion, 19th Infantry, 
Seventh Army, in Germany.  

The history of the 25th Infantry, obtained from an internet 
site and submitted by the veteran, does not establish that 
the veteran was assigned to this unit or engaged in combat 
with the enemy.  While this history mentions several 
artillery, armored and light infantry divisions, it does not 
mention the 19th Light Infantry, the only infantry division 
duty assignment supported by objective evidence of record.  

The Board acknowledges that there is a notable absence of any 
service medical records, any listing of assignments in his 
received service personnel records, and any evidence of his 
duty in Vietnam except for that found on his DD 214.  Two 
requests have been made to the NPRC for records and the NPRC 
has responded that standard source documents are not 
available.  In addition, the veteran has not been able to 
provide any additional objective evidence of his service in 
Vietnam, including any evidence corroborating that he was 
awarded the Combat Infantryman Badge.  The fact is that the 
record does not contain corroborative evidence, either from 
service records or otherwise, upon which the Board can base a 
finding that the veteran engaged in combat with the enemy.  

For the reasons stated above, the Board finds that the 
veteran did not engage in combat with the enemy.  This means 
that evidence in addition to the veteran's statements is 
required to establish the existence of the requisite 
stressor. 

As explained in the "Duties to Assist" section, VA provided 
the veteran with ample opportunity to identify in-service 
stressors in support of his claim.  He has been unable to 
provide dates of the alleged stressors with enough 
specificity for VA to assist him in verifying the occurrence 
of the claimed stressors.  

The Board finds that there is no credible supporting evidence 
to substantiate the occurrence of any in-service stressor.  
Thus, the veteran's claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor. 38 
C.F.R. § 3.304(f).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post traumatic stress disorder is 
denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


